     THOMAS E. FRANKOVICH (State Bar #074414)
 1   THOMAS E. FRANKOVICH,
 2   A PROFESSIONAL LAW CORPORATION
     1165 Hoff way #304
 3   Orland, CA 95963
     Telephone: 415-389-8600
 4   Email: tfrankovich@disabilitieslaw.com
 5
     Attorney for Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9    BYRON CHAPMAN,                                                CASE NO. 2:17-cv-01745-WBS-CKD
10            Plaintiff,
11    v.                                                            STIPULATION TO CONTINUE
                                                                    SETTLEMENT CONFERENCE DATE;
12    MARK C. JACOBS,                                               [PROPOSED ORDER]

13             Defendant.
14

15

16             The parties by and through their respective attorneys of record hereby stipulate to the

17   following:

18            WHEREAS, the Court set a settlement conference in this matter for April 25, 2019 (Dkt.
19
     No.22);
20
              WHEREAS, the Plaintiff could not make the April 25, 2019 date due to prior
21
     commitments;
22
              WHEREAS, Defendant has agreed to stipulate to continue the date to April 30, 2019 in
23

24   order to accommodate the Plaintiff’s schedule.

25            It is HEREBY STIPULATED and respectfully requested that the Court continue the
26   date of the Settlement Conference from April 25, 2019 to April 30, 2019 at 2:30pm.
27

28
     __________________________________________________________________________________________________________________
     Stipulation to Modify Settlement Conference Date [Proposed Order]                              Case No. 2:17-cv-01745
                                                                1
     DATE: April 8, 2019                 By:      /s/Thomas Frankovich
 1                                                       Attorney for Plaintiff
 2

 3
     DATE: April 8, 2019                 By:       _/s/ Elizabeth Stallard_____
 4                                                         Elizabeth Stallard
                                                           Attorney for Defendant
 5

 6

 7

 8
                                                           ORDER
 9

10
              GOOD CAUSE APPEARING; IT IS SO ORDERD:
11
              The foregoing stipulation is approved. The Settlement Conference is continued from
12   April 25, 2019 to Tuesday, April 30, 2019 at 2:30 p.m.                  Each party is directed to have a
13   principal capable of disposition at the Settlement Conference or be fully authorized to settle the
14   matter on any terms at the Settlement Conference. Each party is further directed to submit via
     email to WBSorders@caed.uscourts.gov a confidential settlement conference statement no later
15
     than 12:00 PM (Noon) on April 23, 2019. Such statements are not to be filed with the clerk,
16
     although the parties may agree, or not, to serve each other with the confidential settlement
17
     statements. However, each party shall e-file a one-page document entitled "Notice of Submission
18   of Confidential Settlement Conference Statement."
19

20   Dated: April 9, 2019

21

22

23

24

25

26
27

28
     __________________________________________________________________________________________________________________
     Stipulation to Modify Settlement Conference Date [Proposed Order]                              Case No. 2:17-cv-01745
                                                                2
